OPINION
PER CURIAM.
This case came before this court for oral argument on October 3, 1988, pursuant to an order which had directed both parties to show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice committed no error in declining to grant defendants’ motion to vacate the default judgment previously entered by the Superior Court pursuant to Rule 60(b)(1) of the Superior Court Rules of Civil Procedure. An examination of the record indicates that defendants failed to make a showing of excusable neglect as that term has been defined in Phoenix Construction Co., Inc. v. Hanson, 491 A.2d 330 (R.I.1985); Stevens v. Gulf Oil Corp., 108 R.I. 209, 274 A.2d 163 (1971); and King v. Brown, 103 R.I. 154, 235 A.2d 874 (1967). There was also no basis shown for removal of the default judgment under the provisions of Rule 60(b)(6) or G.L. 1956 (1985 Reenactment) § 9-21-2.
*302In light of the foregoing determination, it is unnecessary to consider the plaintiffs’ motion to dismiss the appeal pursuant to Appellate Rule 11(f).
Consequently the appeal of the defendants is denied and dismissed. The judgment of the Superior Court is hereby affirmed. The papers in the case may be remanded to the Superior Court.